Citation Nr: 1520557	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO. 13-24 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung condition.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of both feet (bilateral).

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection arthritis of the lumbar spine.

4. Entitlement to service connection for throat cancer.

5. Entitlement to service connection for rectal cancer.

6. Entitlement to service connection for breast cancer.




REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975 and January 1977 to January 1981, with additional National Guard service. This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In a June 2013 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, the Veteran failed to appear for his hearing scheduled for June 2014 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. 
§ 20.704(d), (e).

The issues of entitlement to service connection for a lung condition and whether new and material evidence has been received to reopen a claim of service connection for arthritis of the lumbar spine are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran was informed of a June 1995 denial of a claim of service connection for a bilateral foot disorder did not appeal. 

2. Newly-submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral foot disorder.

3. The Veteran was informed of a January 1995 denial of a claim of service connection for a lung condition but did not appeal. 

4. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for a lung condition.

5. The Veteran has not been diagnosed with throat, rectal, or breast cancer. 


CONCLUSIONS OF LAW

1. The June 1995 rating decision denying the claim for service connection for bilateral foot arthritis is final based on the evidence then of record. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. No new and material evidence since the June 1995 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The January 1995 rating decision denying the claim for service connection for a lung condition is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).


4. New and material evidence since the January 1995 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

5. The criteria for service connection for throat cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

6. The criteria for service connection for rectal cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

7. The criteria for service connection for breast cancer have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim and (2) establish entitlement to the underlying claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006). Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

The Veteran was provided all required notice in a September 2011 letter, prior to the initial adjudication of his claims in May 2012. The duty to notify has been satisfied.

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains relevant service treatment and personnel records, private medical treatment records, and VA examination reports. 

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

New and Material Evidence - In General

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.


Bilateral Foot Arthritis - New and Material Evidence

The RO previously denied service connection for foot arthritis in June 1995, finding that the Veteran's service treatment records did not demonstrate any in-service incident or incurrence related to the Veteran's and feet, there was no evidence of these disabilities at discharge, and the Veteran's private treatment records did not show the claimed conditions. The Veteran did not appeal this rating decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the June 1995 rating decisions includes private treatment records submitted by the Veteran. These private treatment records do not address the source of diagnosis of the Veteran's claimed foot arthritis. To the extent that they show treatment, it was already known that the Veteran has foot pain that has been diagnosed as degenerative joint disease of the right foot and bilateral pes planus. This evidence is not material. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The application to reopen the claim for service connection for foot arthritis is denied.

Lung Condition - New and Material Evidence

The RO previously denied service connection for a lung condition in January 1995, finding that the Veteran claimed lung condition as secondary to asbestos exposure in service and there was no evidence of exposure to asbestos in service. The Veteran did not appeal this rating decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the January 1995 rating decision includes private treatment records submitted by the Veteran. These private treatment records show that the Veteran has had ongoing treatment for hemoptysis, dyspnea, and pulmonary nodules. The Board finds that the new evidence received since the January 1995 rating decision is material to reopen a claim of service connection for a lung condition. 

The Veteran's private treatment records show additional lung conditions that were not previously shown in the record at the time of the January 1995 rating decision. This evidence is presumed to be credible for the purpose of determining whether the case should be reopened. See Justus, supra. The new evidence relates to the unestablished fact of a current diagnosis of a lung condition that the Veteran alleges is connected to his military service, necessary to substantiate the claim of service connection. See Shade, 24 Vet. App. at 117. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for a lung condition has been received, and the claim is reopened. See 38 C.F.R. 
§ 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. This claim requires further development and will be remanded to the AOJ.

Service Connection for Throat, Rectal and Breast Cancer

The Veteran alleges that he has throat, rectal, and breast cancer, which was caused by his military service. Specifically, the Veteran alleges that he was exposed to contaminated water while at Camp Lejeune, which has led to his claimed throat, rectal and breast cancer. Because the Veteran has not been diagnosed with throat, rectal, or breast cancer, the claims will be denied. 


Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran submitted a November 2011 report from Gastroenterology Associates which found that he had an adenoma on review - the report specified that this finding was a "benign growth that could have grown into cancer over time but has been removed. (Italics added). An accompanying report indicates that the polyp was removed in May 2000.

The Veteran was afforded VA examinations for his claimed throat, rectal, and breast cancers in April 2012. As to his throat, the examiner noted the Veteran had non-specific enlarged lymph nodes on CT scan. The examiner found that the Veteran does not have and has never been diagnosed with a sinus, nose, throat, larynx, pharynx, or breast disorder, including throat and breast cancer. The examiner found that the Veteran has small or moderate external hemorrhoids but had never been diagnosed with rectal cancer. 

There is no evidence in the records, other than the Veteran's lay assertions, to support his claims of having been diagnosed with throat, rectal, and breast cancer.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to diagnose complicated conditions such as throat, rectal and breast cancer. 

The Veteran appears to argue that because he served at Camp Lejeune, North 
Carolina, the mere exposure to toxic chemicals is enough to substantiate a claim of service connection. However, the Board does not express a finding as to this exposure or its degree. The fundamental requirement in any claim of service connection is a finding that the claimant have the disorder in question. The requirement is not met here. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for bilateral foot arthritis is denied.

The application to reopen a claim of entitlement to service connection for a lung condition is granted and to this extent only the appeal is allowed.

Service connection for throat cancer is denied.

Service connection for rectal cancer is denied.

Service connection for breast cancer is denied.


REMAND

The new private treatment records submitted by the Veteran show that the Veteran has been diagnosed with hemoptysis, dyspnea, and pulmonary nodules. The Veteran has never been examined by VA or provided a medical opinion to determine whether his current lung conditions may be etiologically related to his military service.

During an April 2012 VA examination, the Veteran reported that he was in receipt of Social Security Administration benefits because of a back disability. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). These records include but are not limited to those used by the Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claims of service connection for a lung disorder and a back disorder. Provide him with copies of authorization forms to obtain these records. In particular, request that the Veteran sign a release form for any medical records generated by the WABASH VALLEY COAL MINERS RESPIRATORY CLINIC, VINCENNES, INDIANA, for the period from 1990 to the present. 

2. Obtain any Social Security Administration Disability records (medical records and any findings by any Administrative Law Judge) pertinent to a back disability.

3. Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of any currently diagnosed lung condition. The claims folder must be made available to and reviewed by the examiner.

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*Based upon the Veteran's personnel records, the RO conceded that the Veteran may have been exposed to contaminated water at Camp Lejeune.

*The Veteran's private treatment records from December 1985 show that he had a persistent cough.

*The Veteran's private treatment records from June 1990 show that the Veteran was diagnosed with mild COPD and mild chronic bronchitis.

*The Veteran's October 1994 VA medical examination showed that he had emphysema due to restrictive lung disease, mild.

*The Veteran's private treatment records from December 2008 show hemoptysis, dyspnea, and pulmonary nodules.

*The Veteran's private treatment records from February 2010 show hemoptysis and pulmonary nodules.

*The Veteran's private treatment records from August 2011 show pulmonary nodules and a calcified granuloma.

The examiner should provide an opinion as to whether the Veteran's lung condition(s) is/are related to his active military service, to include as due to exposure to contaminated water at Camp Lejeune. 

The examiner is requested to provide a thorough explanation for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After completing the above, determine if the Veteran should undergo any further VA examinations, including a back examination. The Veteran's claim should then be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


